Case 15-10514-RG      Doc 50      Filed 07/03/19 Entered 07/03/19 16:42:41         Desc Main
                                  Document      Page 1 of 4




  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)

  MELLINGER, SANDERS & KARTZMAN, LLC
  101 Gibraltar Drive, Suite 2F
  Morris Plains, New Jersey 07950
  Tel. (973) 267-0220
  By: Steven P. Kartzman, Esq.
  Attorneys for Steven P. Kartzman,
  as Chapter 7 Trustee

  In re:                                                 Case No.: 15-10514 RG
                                                         Chapter: 7
  EDWARD ALAN STABILE,
                                                         Adv. Pro. No.
                                    DEBTOR.
                                                         Hearing Date:

                                                         Judge: Rosemary Gambardella




                              CERTIFICATION OF SERVICE

       1.    I, Candy Ward:

       ___   represent the Chapter 7 Trustee in the above-captioned matter.

       X     am the secretary/paralegal for Mellinger, Sanders & Kartzman, LLC, who
             represents the Trustee in the above captioned matter.

       ___   am the ____________ in the above captioned matter and am representing myself.

       2.    On July 3, 2019, I sent a copy of the following pleadings and/or documents

             to the parties listed in the chart below:

       -     Notice of Motion to Approve the Sale of Interests in Western World Corp., Cheyenne
             Corp. and Pink Elephant, Inc.:
       -     Certification of Steven P. Kartzman;
       -     Exhibits A and B;
       -     Brief; and
       -     Proposed Order.
Case 15-10514-RG        Doc 50   Filed 07/03/19 Entered 07/03/19 16:42:41          Desc Main
                                 Document      Page 2 of 4


 Name and Address of Party       Relationship of Party to   Mode of Service
 Served                          the Case



 Office of the US Trustee        US Trustee                 ___ Hand-delivered
 One Newark Center                                          _X__ Regular mail
 Suite 2100                                                 ___ Certified Mail/RR
 Newark, New Jersey 07102                                   X Other ECF
                                                            ___ Overnight Delivery
                                                            ___ Fax
                                                             (as authorized by the court or
                                                            by rule. Cite the rule if
                                                                  applicable)


 Evan S. Cowit, Esq.             Attorney for Michael       ___ Hand-delivered
 Kudman Trachten Aloe LLP        Stabile                     _X_Regular mail
 350 Fifth Avenue                                           ___ Certified Mail/RR
 68th Floor                                                  ___Other ECF
 New York, NY 10118                                         ___ Overnight Delivery
                                                            ___ Fax
                                                             (as authorized by the court or
                                                            by rule. Cite the rule if
                                                                  applicable)

 Edward Stabile                  Debtor                     ___ Hand-delivered
 16 Rutgers Street                                           X Regular mail
 Belleville, NJ 07109                                       ___ Certified Mail/RR
                                                            ___ Other
                                                            ___ Overnight Delivery
                                                            ___ Fax
                                                             (as authorized by the court or
                                                            by rule. Cite the rule if
                                                                  applicable)

 Steven B. Fuerst, Esq.          Attorney for Purchaser     ___ Hand-delivered
 Lowenstein Sandler LLP                                      X Regular mail
 One Lowenstein Drive                                       ___ Certified Mail/RR
 Roseland, NJ 07068                                         ___ Other
                                                            ___ Overnight Delivery
                                                            ___ Fax
                                                             (as authorized by the court or
                                                            by rule. Cite the rule if
                                                                  applicable)
Case 15-10514-RG       Doc 50   Filed 07/03/19 Entered 07/03/19 16:42:41      Desc Main
                                Document      Page 3 of 4


 Mary K. Stabile Benson         Interested Party       ___ Hand-delivered
 350 Amity Road                                         X Regular mail
 Andover, NJ 07821                                     ___ Certified Mail/RR
                                                       ___ Other
                                                       ___ Overnight Delivery
                                                       ___ Fax
                                                        (as authorized by the court or
                                                       by rule. Cite the rule if
                                                             applicable)

 Sharon Stabile Adelman         Interested Party       ___ Hand-delivered
 3000 Boonesville Road                                  X Regular mail
 Free Union, VA 22940                                  ___ Certified Mail/RR
                                                       ___ Other
                                                       ___ Overnight Delivery
                                                       ___ Fax
                                                        (as authorized by the court or
                                                       by rule. Cite the rule if
                                                             applicable)

 James Stabile                  Interested Party       ___ Hand-delivered
 926 Saddleback Road                                    X Regular mail
 Newton, NJ 07860                                      ___ Certified Mail/RR
                                                       ___ Other
                                                       ___ Overnight Delivery
                                                       ___ Fax
                                                        (as authorized by the court or
                                                       by rule. Cite the rule if
                                                             applicable)

 Carol Stabile                  Interested Party       ___ Hand-delivered
 780 E. 44th Avenue                                     X Regular mail
 Eugene, OR 97405                                      ___ Certified Mail/RR
                                                       ___ Other
                                                       ___ Overnight Delivery
                                                       ___ Fax
                                                        (as authorized by the court or
                                                       by rule. Cite the rule if
                                                             applicable)

 Michael Stabile III            Interested Party       ___ Hand-delivered
 Estate of Michael Stabile                              X Regular mail
 1715 Silverwood Terrace                               ___ Certified Mail/RR
 Los Angeles, CA 90026                                 ___ Other
                                                       ___ Overnight Delivery
                                                       ___ Fax
Case 15-10514-RG        Doc 50    Filed 07/03/19 Entered 07/03/19 16:42:41          Desc Main
                                  Document      Page 4 of 4


                                                             (as authorized by the court or
                                                             by rule. Cite the rule if
                                                                  applicable)


       3.     I hereby certify under penalty of perjury that the above documents were sent

using the mode of service indicated.

Dated: July 3, 2019                                       /s/ Candy Ward
                                                          Signature
